IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOANNE G. HARTLINE, JOAN B.              : No. 138 MAL 2015
KUMMERER, HELEN MARIE MOYER,             :
REGINA HILT, NADINE K. LYDIC,            :
CAROL L. CULP, CAROL S. KLINE,           : Petition for Allowance of Appeal from
JEANNETTE A. RAUTZHAN, DAVID G.          : the Order of the Commonwealth Court
SLIDER, DOREEN Y. CECHAK, KAREN          :
A. KATRINAK, KATHRYN A. KIRK, JANE       :
A. PRUTZMAN, RICHARD A. SACHS,           :
BRENDA G. MARION, RONALD D. BUTT,        :
SUSAN C. ONDO, CYNTHIA CASE              :
WAMPLER, MARGARET M.                     :
SCHELLINGER, PAULA T. FENERTY,           :
PATRICIA M. THOMPSON, SUSAN              :
VISHIO FORRY, TERRY WALSH,               :
PAMELA FERRARO, SUSAN M. FIX,            :
CYNTHIA R. WERSTLER, ROXANNE             :
FOX, GLEN A. BRUMBACH,                   :
                                         :
                  Petitioners            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
PUBLIC SCHOOL EMPLOYEES'                 :
RETIREMENT BOARD,                        :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.